Citation Nr: 0708160	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  00-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability ratings for a 
panic disorder without agoraphobia, evaluated as 30 percent 
disabling for the period from May 1, 1999, through March 13, 
2006; and evaluated as 70 percent disabling from March 14, 
2006.

2.  Entitlement to a higher initial disability rating for low 
back arthritis and herniated disc, currently evaluated as 20 
percent disabling.

3.  Entitlement to a higher initial disability rating for 
cervical spine arthritis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a higher initial disability rating for 
tinea pedis and unguium, currently rated as 10 percent 
disabling.

5.  Entitlement to a higher initial disability rating for 
conjunctivitis, currently evaluated as 10 percent disabling.

6.  Entitlement to a higher initial disability rating for 
hypertension, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial, compensable disability rating 
for allergic rhinitis.

8.  Entitlement to an initial, compensable disability rating 
for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served for more than twenty years on active duty, 
to include from February 1978 to January 1982, and from April 
1989 to April 1999.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 decision of 
the RO that, in part, granted service connection for panic 
disorder without agoraphobia, low back arthritis and 
herniated disc, cervical spine arthritis, tinea pedis and 
unguium, conjunctivitis, hypertension, allergic rhinitis, and 
hepatitis-each effective May 1, 1999.  The veteran timely 
appealed for higher initial disability ratings.

In January 2003, the Board remanded the matters to afford the 
veteran an opportunity for a hearing.

In June 2003, the veteran testified during a hearing before a 
former acting Veterans Law Judge at the RO.

In December 2004, the Board remanded the matters for 
additional development.

In March 2006, the RO increased the disability evaluation to 
70 percent for panic disorder without agoraphobia, effective 
March 14, 2006.

Because higher evaluations are available for panic disorder 
without agoraphobia, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In December 2006, the Board notified the veteran that the 
acting Veterans Law Judge that conducted the June 2003 Board 
hearing was no longer employed and that he had the right to 
elect another Board hearing.  No response was received.

The issue of a higher disability rating for hepatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period from May 1, 1999, to March 13, 2006, the 
veteran's panic disorder without agoraphobia was manifested 
by mood swings, depression, sleep disturbance, and poor 
concentration; these symptoms reflected no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  For the period from March 14, 2006, the veteran's panic 
disorder without agoraphobia has been manifested by severe 
impairment in social and occupational functioning, and more 
frequent panic attacks; grossly inappropriate behavior, or 
persistent danger of hurting self or others are not 
demonstrated.

3.  For the period from May 1, 1999, to February 22, 2006, 
the veteran's low back arthritis and herniated disc has been 
manifested by moderate limitation of motion and minimal 
muscle spasm; pain on motion, additional functional loss due 
to pain, and severe intervertebral disc syndrome are not 
shown.

4.  For the period from February 23, 2006, the veteran's low 
back arthritis and herniated disc has been manifested by 
severe limitation of motion and additional functional loss 
due to pain; pronounced intervertebral disc syndrome, 
incapacitating episodes, and doctor prescribed bed rest are 
not demonstrated.

5.  For the period from May 1, 1999, to February 22, 2006, 
the veteran's cervical spine arthritis has been manifested by 
slight, if any, limitation of motion and discomfort, and 
degenerative joint disease; pain on motion, additional 
functional loss due to pain are not shown.

6.  For the period from February 23, 2006, the veteran's 
cervical spine arthritis has been manifested by slight 
limitation of motion, painful motion, additional functional 
loss due to pain, and degenerative joint disease; severe 
limitation of motion, incapacitating episodes, and doctor 
prescribed bed rest are not demonstrated.

7.  For the period from May 1, 1999, the veteran's tinea 
pedis and unguium have been productive of periodic itching, 
scaling, and subungual hyperkeratosis affecting the veteran's 
toenails and feet, and affecting less than 20 to 40 percent 
of his entire body or exposed surface, and not involving 
systemic therapy; constant exudation or itching, extensive 
lesions, or disfigurement are not shown.

8.  The veteran's conjunctivitis is manifested by complaints 
of redness, clear secretions, and dry eye; the objective 
evidence demonstrates no impairment of visual acuity, field 
loss, or ocular pain associated with the service connected 
disability.

9.  For the period from May 1, 1999, the veteran's 
hypertension has been manifested by diastolic blood pressure 
of predominantly 100 or less, and by systolic pressure 
predominantly less than 160.

10.  For the period from May 1, 1999, the veteran's allergic 
rhinitis has been manifested by subjective complaints of 
interference with breathing, and by no more than 25 percent 
obstruction each nostril. 


CONCLUSIONS OF LAW

1.  For the period from May 1, 1999, to March 13, 2006, the 
criteria for an initial disability rating in excess of 30 
percent for the veteran's panic disorder without agoraphobia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9412 
(2006).

2.  For the period from March 14, 2006, the criteria for a 
disability rating in excess of 70 percent for the veteran's 
panic disorder without agoraphobia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9412 (2006).

3.  For the period from May 1, 1999, to February 22, 2006, 
the criteria for an initial disability rating in excess of 20 
percent for low back arthritis and herniated disc have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

4.  For the period from February 23, 2006, the criteria for a 
disability rating of 40 percent for low back arthritis and 
herniated disc have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (2002).

5.  For the period from May 1, 1999, to February 22, 2006, 
the criteria for an initial disability rating in excess of 10 
percent for cervical spine arthritis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290 (2002).

6.  For the period from February 23, 2006, the criteria for a 
disability rating of 20 percent for cervical spine arthritis 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (2002).

7.  The criteria for a disability evaluation in excess of 10 
percent for tinea pedis and unguium, for the period from 
May 1, 1999, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.118, Diagnostic Code 7806 (2002 & 2006).

8. The criteria for a disability evaluation in excess of 10 
percent for conjunctivitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.84a, Diagnostic Code 6018 (2006).

9.  The criteria for a disability rating in excess of 10 
percent for hypertension, for the period from May 1, 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2006).

10.  The criteria for a compensable disability rating for 
allergic rhinitis, for the period from May 1, 1999, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6522 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through November 2001, December 2004, and June 2006 letters, 
the RO notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that each of 
the veteran's claims was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The June 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a denial of each of the claims, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection, as well as the 
applicable rating criteria for increased disability ratings. 
The claims denied obviously do not entail the setting of a 
new disability rating or an effective date.  For any claim 
that is granted, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Panic Disorder Without Agoraphobia

The RO has evaluated the service-connected panic disorder 
without agoraphobia under 38 C.F.R. § 4.130, Diagnostic Code 
9412, as 30 percent disabling for the period from May 1, 
1999, through March 13, 2006; and evaluated as 70 percent 
disabling from March 14, 2006.  The actual criteria for 
rating psychiatric disabilities other than eating disorders 
are contained in a General Rating Formula.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The report of a July 1999 VA examination reflects that the 
veteran developed symptoms of panic attacks and was treated 
for several years in service.  He described his symptoms as 
an overall sensation as if the world were upon him, or as if 
he were having a heart attack.  The veteran takes medications 
in order to control his symptoms.  Examination revealed that 
the veteran was not delusional, he was not hallucinating, and 
he was not suicidal or homicidal.  Affect was adequate; his 
mood was tense and somewhat depressed.  Memory and 
intellectual functioning were adequate.  Judgment was good, 
and insight was fair.  A global assessment of functioning 
(GAF) score of 60-65 was assigned.

In June 2003, the veteran testified that he could not live 
without his medications to control his panic disorder.  He 
also described having mood swings, depression, sadness, rage, 
sleep disturbance, and lack of concentration.

Records show that the veteran became anxious, crying, and out 
of control during an evaluation by his psychiatrist in 
January 2006.  The veteran was hospitalized for four days to 
prevent self harm, harm to others, and further deterioration 
of his condition.  The Axis I diagnoses included bipolar 
disorder, most recent episode mixed; alcohol abuse; nicotine 
abuse; panic disorder by history; and ADHD by history.  A GAF 
score of 30 was assigned on admission, and 60 was assigned on 
discharge.

During a March 2006 VA examination, the veteran reported that 
the medications helped to control his anger, but that he 
continued to have sudden episodes of anger, depression, 
crying spells, and irritability.  He also reported becoming 
very aggressive with his family, and destroying everything at 
home.  He avoided crowds and had no friends.  Examination 
revealed the veteran's mood as anxious, depressed, and 
somewhat defensive; affect was constricted.  His attention 
was good; concentration was fair.  The examiner commented 
that the veteran had suffered frequent panic attacks since 
military service, which produced a severe impairment in his 
social and laboral capacities.  A GAF score of 50 was 
assigned.
 
The Board finds that no higher disability rating for the 
veteran's panic disorder without agoraphobia is warranted 
during either period under consideration.

The evidence shows that, for the period from May 1, 1999, to 
March 13, 2006, the veteran's panic disorder without 
agoraphobia had been manifested, primarily, by mood swings, 
depression, and sleep disturbance.  The veteran had also 
complained of poor concentration.  While these symptoms 
seemed to occur frequently, they are, nonetheless, reflective 
of overall moderate social impairment with intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior 
and self-care.  Such level of impairment-as most clearly 
reflected by the July 1999 VA examination-is consistent with 
the assigned initial 30 percent disability rating.  

While the veteran reported disturbances of both motivation 
and mood, and difficulty particularly with social 
relationships, these factors, alone, do not provide a 
sufficient basis for assignment of an initial 50 percent 
disability rating.  Significantly, the veteran had not been 
found to have any flattened affect, circumstantial or 
stereotyped speech, frequent panic attacks, difficulty in 
understanding complex commands, impaired memory, impaired 
judgment, or impaired abstract thinking-all symptoms which 
would warrant an initial 50 percent disability rating.  

For the period from March 14, 2006, the veteran's panic 
disorder without agoraphobia has been manifested, primarily, 
by severe impairment in social and occupational functioning.  
The GAF score of 50 assigned by the March 2006 examiner 
reflects serious symptoms.  Given the clinical findings of 
constricted affect at that time and more frequent panic 
attacks, the evidence supports the currently assigned 70 
percent disability rating.

The evidence does not reflect that the veteran's panic 
disorder without agoraphobia causes complete occupational and 
social impairment to warrant a disability rating in excess of 
70 percent.  Symptoms such as grossly inappropriate behavior, 
or persistent danger of hurting self or others are not 
demonstrated.

Accordingly, the preponderance of the evidence is against the 
grant of higher disability ratings for the veteran's panic 
disorder without agoraphobia during either period under 
consideration.
 
B.  Low Back Arthritis and Herniated Disc, and Cervical Spine 
Arthritis

The RO has evaluated the service-connected low back arthritis 
and herniated disc under 38 C.F.R. § 4.71a, Diagnostic Code 
5243, as initially 20 percent disabling; and evaluated the 
service-connected cervical spine arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, as initially 10 percent 
disabling.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claims under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 30 percent evaluation is assigned for favorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
cervical spine limited to 15 degrees or less.  A 40 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claims.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2006); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the RO or AMC has considered the veteran's 
claims for higher initial disability ratings under both the 
former and revised schedular criteria (see July 2006 SSOC); 
as such, there is no due process bar to the Board doing 
likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In evaluating the veteran's disabilities, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the cervical spine, consideration of former Diagnostic Codes 
5285 or 5287 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

Low Back Arthritis and Herniated Disc 

Under former Diagnostic Code 5293 (renumbered 5243), a 20 
percent rating is assignable for moderate intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 
40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

The report of a July 1999 VA examination indicates that MRI 
results from 1997 revealed an L5-S1 herniated disk, and that 
the veteran was not a surgical candidate.  His current 
symptoms included moderate low back pain with radiation to 
the right thigh and lateral three toes.  Range of motion of 
the lumbar spine was to 70 degrees on flexion, to 35 degrees 
on extension, to 35 degrees on right and left lateral 
bending, and to 35 degrees on rotation to the right and left.  
There was no objective evidence of pain on motion, of 
paravertebral muscle spasm, or of tenderness to palpation.  A 
current MRI revealed no evidence of disc herniation.  X-rays 
revealed straightening of lumbar lordosis due to muscle 
spasms.

The most recent VA examination in February 2006 reveals that 
the veteran walked without assistive devices, and did not 
have lumbosacral arthrosis.  He was able to ambulate for 10 
to 40 minutes.  Range of motion of the thoracolumbar spine 
was to 60 degrees on forward flexion, with pain from 40 
degrees; to 20 degrees on extension with pain; to 15 degrees 
on right and left lateral bending with pain; and to 20 
degrees on rotation to the right and left with pain.  The 
examiner noted that the veteran experienced additional 
functional loss due to pain.  Neurological evaluation 
revealed no sensory deficits in the lower extremities.  

Here, the evidence does not approximate the criteria for an 
initial disability rating in excess of 20 percent at any time 
under former Diagnostic Code 5293.  There are no signs of 
severe intervertebral disc syndrome, or of demonstrable 
muscle spasm.  In short, the veteran does not have most of 
the findings needed for a 40 percent evaluation under former 
Diagnostic Code 5293.

Alternatively, the veteran's low back arthritis and herniated 
disc may be evaluated under former Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine.  
38 C.F.R. § 4.72, Diagnostic Code 5292 (2002).

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Code 5292.

The former rating criteria did not define "mild," 
"moderate," or "severe." limitation of motion.  However, 
the recently revised rating criteria provide some guidance.  
Under those criteria, normal forward flexion of the 
thoracolumbar spine is to 90 degrees.  Normal extension is 
from 0 to 30 degrees.  Normal lateral flexion, as well as 
rotation, is from 0 to 30 degrees to the left and right.  
38 C.F.R. § 4.71a, Note (2), following General Rating Formula 
for Disease and Injuries of the Spine (2005).

The evidence shows that, for the period from May 1, 1999, to 
February 22, 2006, the veteran had more than half the normal 
range of forward flexion, and normal or nearly normal 
extension, rotation, and lateral bending.  The Board finds 
that these limitations of motion approximate the moderate 
level and support the currently assigned, initial 20 percent 
disability rating.  

Given the findings of the February 23, 2006 VA examination, 
the veteran's complaints, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's low back 
arthritis and herniated disc meets the alternate criteria for 
a 40 percent disability rating under former Diagnostic Code 
5292.  See 38 C.F.R. § 4.7.

The question now becomes whether the veteran is entitled to a 
rating in excess of 40 percent.

In this case, the Board finds that a disability rating in 
excess of 40 percent is not warranted under any applicable 
criteria pertaining to the lumbar spine. The veteran has not 
had any periods of doctor prescribed bed rest.  The evidence, 
therefore, does not show incapacitating episodes.  No 
neurological deficits have been associated with the veteran's 
low back arthritis and herniated disc to warrant a separate 
compensable disability rating under any diagnostic code.  
Higher evaluations are assigned for ankylosis, but the 
veteran retains significant back motion, and thus does not 
have ankylosis.  Hence, the revised rating criteria do not 
provide a basis for a disability evaluation in excess of 40 
percent for the veteran's low back arthritis and herniated 
disc.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2006).

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the veteran's low back arthritis 
and herniated disc, and that the preponderance of the 
evidence is in favor of the currently assigned, initial 20 
percent, but no higher, evaluation for the period from May 1, 
1999, to February 22, 2006; and a 40 percent, but no higher, 
evaluation for the period from February 23, 2006.

Cervical Spine Arthritis 

An MRI of the cervical spine in August 1999 identified no 
disc herniation.  Minor abnormalities were noted.

During a July 1999 VA examination, the veteran reported that 
he sustained a whiplash injury to the neck three years ago in 
a motor vehicle accident.  Current symptoms included mild 
discomfort on the cervical spine, associated with numbness, 
and electricity and pain in the fingers on the left hand.  On 
examination, range of motion of the cervical spine was to 30 
degrees on forward flexion and backward extension; to 40 
degrees on lateral flexion; and to 55 degrees on rotation.  
There was no objective evidence of pain on motion, or of 
tenderness to palpation.  The examiner noted weakness of the 
left triceps muscle, with a muscle strength graded 4/5.  
Minimal degenerative joint disease of the cervical spine was 
noted by MRI.

The report of a December 2000 VA examination reveals minimal 
lower cervical spondylosis.

Records show that the veteran underwent physical therapy for 
neck pain in December 2004.

The report of a February 2006 VA examination reflects that 
the veteran experiences daily pain, plus flare-ups.  Range of 
motion of the cervical spine was to 35 degrees on flexion, 
with pain from 25 degrees; to 45 degrees on extension, with 
pain from 35 degrees; to 35 degrees on right and left lateral 
flexion, with pain from 25 degrees; and to 60 degrees on 
rotation to the right and left, with pain from 40 degrees.  
While the examiner noted that the veteran experienced 
additional functional loss due to pain, there was no 
functional loss in terms of upper extremity movements upon 
repetitive motion.  Tenderness was noted upon palpation, 
accompanied by spasms of the cervicodorsal area.  Sensory 
examination revealed decreased pinprick sensation in left 
hand at dermatomes of C6 and C7.  No atrophy was noted, and 
motor examination was within normal limits.
  
As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  

Under former Diagnostic Code 5290, slight limitation of 
motion of the cervical segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical segment of the spine warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

For the period from May 1, 1999, to February 22, 2006, there 
was slight, if any, limitation of motion of the cervical 
spine.  Degenerative joint disease was minimal, mild 
discomfort was noted.  These findings support the currently 
assigned, initial 10 percent disability rating under 
Diagnostic Code 5003.  

Given the findings of the February 23, 2006 VA examination, 
the veteran's complaints, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's cervical 
spine arthritis approximates the alternate criteria for a 
20 percent disability rating under former Diagnostic Code 
5290.  See 38 C.F.R. § 4.7.

The evidence does not reflect that a disability rating in 
excess of 20 percent is warranted under any applicable 
criteria pertaining to the cervical spine.  Forward flexion 
of the cervical spine is not shown to be limited to 15 
degrees or less.  The veteran has not had any periods of 
doctor prescribed bed rest.  No incapacitating episodes are 
shown.  Neurological deficits are not sufficient to warrant a 
separate compensable disability rating under any diagnostic 
code.  The veteran retains significant motion of the cervical 
spine, and thus does not have ankylosis.  Hence, there is no 
basis for a disability evaluation in excess of 20 percent for 
the veteran's cervical spine arthritis under the revised 
criteria.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2006).

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the veteran's cervical spine 
arthritis, and that the preponderance of the evidence is in 
favor of the currently assigned, initial 10 percent, but no 
higher, evaluation for the period from May 1, 1999, to 
February 22, 2006; and a 20 percent, but no higher, 
evaluation for the period from February 23, 2006.

C.  Tinea Pedis and Unguium

The RO has evaluated the service-connected tinea pedis and 
unguium under 38 C.F.R. § 4.118, Diagnostic Code 7806, as 
initially 10 percent disabling.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2006)).  As noted above, the revised 
rating criteria are not applicable to the period prior to 
their effective date, while VA must consider the 
applicability of the revised and former versions of the 
rating criteria for the period after the effective date of 
the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); DeSousa, 10 Vet. App. at 467; VAOPGCPREC 7-2003; 69 
Fed. Reg. 25,179 (2004).

Under the former criteria, Diagnostic Codes 7807 through 7819 
are rated as for eczema, unless otherwise provided, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.
 
Pursuant to former Diagnostic Code 7806 for eczema, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, dermatophytosis and tinea are to 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805); or as dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2006).

In this case, the veteran's tinea pedis and unguium consists 
neither of disfigurement of the head, face, or neck, nor of 
any scarring.  Hence, the disability is to be rated as 
dermatitis under revised Diagnostic Code 7806.

Pursuant to revised Diagnostic Code 7806 for dermatitis, a 10 
percent rating is assigned where at least five percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

Although the veteran contends that his tinea pedis and 
unguium are more severe than currently rated, the objective 
evidence does not support a disability rating in excess of 10 
percent.  

Examination of the veteran's feet in August 1999 revealed dry 
scaly feet with multiple fossae scaly toe webs.  There was 
yellowish discoloration of several toenails with subungual 
hyperkeratosis.  The veteran had no exfoliation, ulceration, 
or crusting, and no associated systemic or nervous 
manifestations.

In June 2003, the veteran testified that his skin became too 
dry, and would hurt and itch.

During a March 2006 VA examination, the veteran reported 
using different antifungal creams with frequent recurrences.  
He claimed improvement of the toenails fungal infection a few 
years ago with the use of an antifungal oral medication.  
Examination revealed scaling on both soles with maceration 
and scaling of the fourth inter toe spaces of both feet.  
Four percent of the entire skin was affected, and no exposed 
skin was affected.  The examiner noted that the veteran's 
tinea pedis did not affect his ability to perform his normal 
daily activities.

Despite the veteran's contention that his tinea pedis and 
unguium have worsened, or have caused foot pain, the 
objective medical evidence, consisting of two VA 
examinations, does not show any ulceration or constant 
exudation or itching.  Nor is there any objective evidence 
that 20 to 40 percent of his entire body or exposed areas are 
affected, or that systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for treatment of 
the skin disability; there is no evidence of any pain on 
examination associated with tinea pedis and unguium.

In this case, the veteran's tinea pedis and unguium are 
manifested primarily by itching, scaling, and subungual 
hyperkeratosis affecting the veteran's toenails and feet.  
These symptoms do not meet the criteria for a disability 
rating in excess of 10 percent under either the former or 
revised rating criteria.  

D.  Conjunctivitis

The RO has evaluated the service-connected conjunctivitis 
under 38 C.F.R. § 4.84a, Diagnostic Code 6018, as 10 percent 
disabling.

A 10 percent evaluation is warranted for active 
conjunctivitis with objective symptoms.  This is the highest 
evaluation available for conjunctivitis.  With healed 
conjunctivitis, the Board is directed to rate on residuals 
and, if no residuals, a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6018.

The report of a July 1999 VA examination revealed diagnoses 
of chronic conjunctivitis and dry eye.  Examination revealed 
the veteran's best corrected distance acuity was 20/20 for 
each eye.  No visual field defect was present.
  
In March 2003, the veteran complained of redness in both 
eyes, with clear secretions, and eyes discomfort.  The 
assessment was allergic conjunctivitis.

During a March 2006 VA examination, the veteran complained of 
itching and red eye.  He denied ocular pain.  The examiner 
noted that the veteran's loss of vision was caused by or a 
result of his refractive error, and was not related to the 
allergic rhinoconjunctivitis.  
  
Here, there is no basis to warrant a disability rating in 
excess of 10 percent under any alternate diagnostic code.  
Hence, the preponderance of the evidence is against granting 
a higher disability rating.

E.  Hypertension

The RO has evaluated the service-connected hypertension under 
38 C.F.R. § 4.104, Diagnostic Code 7101, as initially 10 
percent disabling.

A 10 percent rating is assigned for essential hypertension 
when diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned for diastolic pressure that is predominantly 110 or 
more, or; systolic pressure that is predominantly 200 or 
more.  A 40 percent rating is assigned for diastolic pressure 
that is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

X-rays taken of the veteran's chest in July 1999 showed his 
heart within normal limits, and his aorta as elongated.

The report of a July 1999 VA examination includes a diagnosis 
of arterial hypertension under therapy.  On examination, 
blood pressure readings were 140/100, 145/100, and 140/100.  

In June 2003, the veteran testified that he sometimes felt 
palpitations in his chest.

During a March 2006 VA examination, the veteran denied any 
history of chest pain, or anything to suggest congestive 
heart failure.  On examination, blood pressure readings were 
132/82, 132/80, and 130/88.  Electrocardiogram was normal.

Here, the evidence reflects that the veteran has not had any 
diastolic blood pressure readings of 110 or more, or had any 
systolic blood pressure readings of 200 or more.  The veteran 
takes medication for his longstanding hypertension, but this 
finding does not support an evaluation in excess of 10 
percent. 

Nor has there been any evidence of end-organ damage, heart 
failure, or cardiomegaly due to hypertension, or other 
evidence of hypertensive heart disease to warrant a 
disability rating in excess of 10 percent under any 
diagnostic code.  Hence, the preponderance of the evidence is 
against an initial disability rating in excess of 10 percent 
for hypertension.

F.  Allergic Rhinitis

The RO has evaluated the service-connected allergic rhinitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6522, as initially 0 
percent (noncompensably) disabling.

Under Diagnostic Code 6522, a 10 percent disability rating is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2006).

During an August 1999 VA examination, the veteran complained 
of recurrent nasal stuffiness.  Examination revealed 
obstruction of about 25 percent of each nostril.

During a February 2006 VA examination, the veteran reported 
interference with breathing through the nose.  Examination 
revealed no polyps, and neither partial nor complete 
obstruction of either nostril.  There was no tenderness, 
purulent discharge, or crusting.  The examiner opined that 
there was no significant nasal finding compatible with 
allergic rhinitis.
  
Here, there have been no findings of greater than 50-percent 
obstruction of the nasal passages, or of polyps at any time 
to warrant a compensable disability rating under Diagnostic 
Code 6522.  The veteran's allergic rhinitis has not 
approximated the criteria for a compensable disability rating 
under any applicable diagnostic code.

G.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not employed, 
and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

A disability evaluation in excess of 30 percent for the 
veteran's panic disorder without agoraphobia, for the period 
from May 1, 1999, to March 13, 2006, is denied.

A disability evaluation in excess of 70 percent for the 
veteran's panic disorder without agoraphobia, for the period 
from March 14, 2006, is denied.

An initial disability evaluation in excess of 20 percent 
evaluation for the veteran's low back arthritis and herniated 
disc, for the period from May 1, 1999, to February 22, 2006, 
is denied.

A disability evaluation of 40 percent for the veteran's low 
back arthritis and herniated disc, for the period from 
February 23, 2006, is granted.

An initial disability evaluation in excess of 10 percent 
evaluation for the veteran's cervical spine arthritis, for 
the period from May 1, 1999, to February 22, 2006, is denied.

A disability evaluation of 20 percent for the veteran's 
cervical spine arthritis, for the period from February 23, 
2006, is granted.

An initial disability rating in excess of 10 percent for 
tinea pedis and unguium is denied.

A disability rating in excess of 10 percent for 
conjunctivitis is denied.

An initial disability rating in excess of 10 percent for 
hypertension is denied.

An initial, compensable disability rating for allergic 
rhinitis is denied.


REMAND

The veteran contends that his service-connected hepatitis is 
worse than initially rated, and warrants a compensable 
disability rating.

The report of a July 1999 VA examination includes a diagnosis 
of chronic hepatitis B.

The veteran has recently been afforded a VA compensation 
examination for the purpose of evaluating his hepatitis B.  
While the examiner indicated that the veteran's complaints of 
fatigue, malaise, anorexia, and mild weight loss were not 
severe, the report of the examination did not include all of 
the information needed to evaluate the veteran's disability.   
There is no indication as to the frequency or duration of the 
veteran's symptoms.

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2006); see 38 C.F.R. 
§ 19.9 (2006).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, during the course of this appeal, VA revised the 
criteria for evaluation of liver disabilities, effective on 
July 2, 2001.  66 Fed. Reg. 29486 (May 31, 2001) (codified at 
38 C.F.R. § 4.114 (2006)).  There is no indication within the 
claims file that the veteran has been provided with a copy of 
the revised rating criteria, or that the RO has adjudicated 
the claim under those criteria.  

The revised rating criteria are not applicable to the period 
prior to their effective date, while VA must consider the 
applicability of the revised and former versions of the 
rating criteria for the period after the effective date of 
the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

Adjudication of the claim should also include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson, 12 Vet. App. at 126, is 
appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, for evaluation of hepatitis 
B.  The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran. 

The examiner should provide a description 
of the veteran's symptomatology, and 
report whether the 
veteran's hepatitis symptomatology is 
manifested by fatigue, malaise, anorexia, 
weight loss, hepatomegaly, nausea, 
vomiting, arthralgia, or right upper 
quadrant pain.  The examiner should also 
report as to the frequency and duration 
of such symptoms, and report whether the 
veteran has had incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right 
upper quadrant pain) and if so, the total 
duration of such incapacitating episodes 
in the last 12 months.  

2.  If the veteran fails to report to any 
scheduled examination(s), the AMC or RO 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

3.  After completing the requested 
actions, the AMC or RO should adjudicate 
the claim a higher initial disability 
rating for hepatitis.  The RO must 
document its consideration of all 
applicable criteria for evaluating the 
veteran's hepatitis, as well as whether 
"staged rating" pursuant to Fenderson 
(cited to above) is warranted. 

4.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a SSOC that includes citation to all 
additional legal authority considered-to 
include the revised applicable criteria 
for rating hepatitis, before the claims 
file is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


